Title: From Thomas Jefferson to James Madison, with a List of Books, 1 September 1785
From: Jefferson, Thomas
To: Madison, James




Dear Sir
Paris Sep. 1. 1785.

My last to you was dated May 11. by Monsr. de Doradour. Since that I have received yours of Jan. 22. with 6. copies of the revisal, and that of Apr. 27. by Mr. Mazzei.
All is quiet here. The Emperor and Dutch are certainly agreed tho’ they have not published their agreement. Most of his schemes in Germany must be postponed, if they are not prevented, by the confederacy of many of the Germanic body at the head of which is the K. of Prussia, and to which the Elector of Hanover is supposed to have acceded. The object of the league is to preserve the members of the empire in their present state. I doubt whether the jealousy entertained of this prince, and which is so fully evidenced by this league, may not defeat the election of his nephew to be king of the Romans, and thus produce an instance of breaking the lineal succession. Nothing is as yet done between him and the Turks. If any thing is produced in that quarter it will not be for this year. The court of Madrid has obtained the delivery of the crew of the brig Betsy taken by the Emperor of Marocco. The Emperor had treated them kindly, new-cloathed them, and delivered them to the Spanish minister who sent them to Cadiz. This is the only American vessel ever taken by the Barbary states. The Emperor continues to give proofs of his desire to be in friendship with us, or in other words, of receiving us into the number of his tributaries. Nothing further need be feared from him. I wish the Algerines may be as easily dealt with. I fancy the peace expected between them and Spain is not likely to take place. I am well informed that the late proceedings in America have produced a wonderful sensation in England in our favour. I mean the disposition which seems to be becoming general to invest Congress with the regulation of our commerce, and in the mean time the measures taken to defeat the avidity of the British government, grasping at  our carrying business. I can add with truth that it was not till these symptoms appeared in America that I have been able to discover the smallest token of respect towards the United states in any part of Europe. There was an enthusiasm towards us all over Europe at the moment of the peace. The torrent of lies published unremittingly in every day’s London paper first made an impression and produced a coolness. The republication of these lies in most of the papers of Europe (done probably by authority of the governments to discourage emigrations) carried them home to the belief of every mind. They supposed every thing in America was anarchy, tumult, and civil war. The reception of the M. Fayette gave a check to these ideas. The late proceedings seem to be producing a decisive vibration in our favour. I think it possible that England may ply before them. It is a nation which nothing but views of interest can govern. If it produces us good there, it will here also. The defeat of the Irish propositions is also in our favor.
I have at length made up the purchase of books for you, as far as it can be done for the present. The objects which I have not yet been able to get, I shall continue to seek for. Those purchased, are packed this morning in two trunks, and you have the catalogue and prices herein inclosed. The future charges of transportation shall be carried into the next bill. The amount of the present is 1154 livres 13 sous which reckoning the French crown of 6. livres at 6/8 Virginia money is £64–3. which sum you will be so good as to keep in your hands to be used occasionally in the education of my nephews when the regular resources disappoint you. To the same use I would pray you to apply twenty five guineas which I have lent the two Mr. Fitzhughs of Marmion, and which I have desired them to repay into your hands. You will of course deduct the price of the revisals and any other articles you may have been so kind as to pay for me. Greek and Roman authors are dearer here than I believe any where in the world. No body here reads them, wherefore they are not reprinted. Don Ulloa in the original not to be found. The collection of tracts on the œconomics of different nations we cannot find; nor Amelot’s travels into China. I shall send these two trunks of books to Havre there to wait a conveiance to America; for as to the fixing the packets there it is as incertain as ever. The other articles you mention shall be procured as far as they can be. Knowing that some of them would be better got in London, I commissioned Mr. Short, who was going  there, to get them. He is not yet returned. They will be of such a nature as that I can get some gentleman who may be going to America to take them in his portmanteau. Le Maire being now able to stand on his own legs there will be no necessity for your advancing him the money I desired if it is not already done. I am anxious to hear from you on the subject of my Notes on Virginia. I have been obliged to give so many of them here that I fear their getting published. I have received an application from the Directors of the public buildings to procure them a plan for their Capitol. I shall send them one taken from the best morsel of antient architecture now remaining. It has obtained the approbation of fifteen or sixteen centuries, and is therefore preferable to any design which might be newly contrived. It will give more room, be more convenient and cost less than the plan they sent me. Pray encourage them to wait for it, and to execute it. It will be superior in beauty to any thing in America, and not inferior to any thing in the world. It is very simple. Have you a copying press? If you have not, you should get one. Mine (exclusive of paper which costs a guinea a ream) has cost me about 14. guineas. I would give ten times that sum that I had had it from the date of the stamp act. I hope you will be so good as to continue your communications both of the great and small kind which are equally useful to me. Be assured of the sincerity with which I am Dr. Sir Your friend & servt.,

Th: Tefferson



Enclosure

                                                                  livres sous den
Dictionnaire de Trevoux. 5. vol. fol. @ 5f12                          28– 0-0
La Conquista di Mexico. De Solis. fol. 7f10. relieure 7f              14–10
Traité de morale et de bonheur. 12mo. 2. v. in 1                       2– 8
Wicquefort de l’Ambassadeur. 2. v. 4to                                 7– 4
Burlamaqui. Principes du droit Politique 4to. 3f12 relieure 
  2f5                                                                  5–17
Conquista de la China por el Tartaro por Palafox. 12mo.                3   
Code de l’humanité de Felice. 13. v. 4to                             104– 0
13. first livraisons of the Encyclopedie 47. vols. 4to. (being 
  48f less than subscription)                                        348– 0
      
14th. livraison of do. 4. v. 4to                                      24– 0
Peyssonel                                                              2– 0  
Bibliotheque physico-œconomique. 4. v. 12mo. 10f4. rel. 3f            13– 4
Cultivateur Americain. 2. v. 8vo. 7f17. rel. 2f10                     10– 7
Mirabeau sur l’ordre des Cincinnati. 10f10. rel. 1f5 (prohibited)     11–15
Coutumes Anglo-Normands de Houard. 4. v. 4to. 40f 
  rel. 10f                                                            50– 0
 
Memoires sur l’Amerique 4. v. 4to.                                    24– 0
Tott sur les Turcs. 4. v. in 2. 8vo. 10f. rel. 2f10                   12–10
Neckar sur l’Administration des Finances de France. 3. v.  
  12mo. 7f10 rel. 2f5                                                  9–15
le bon-sens. 12mo. 6f rel. 15s (prohibited)                            6–15
Mably. Principes de morale.  
            1. v. 12mo.                   3₶12}
         etude de l’histoire 1…    2 10}  
         maniere d’ecrire                     }  
            l’histoire 1.                 2  8}  
         constitution                         } 
            d’Amerique 1                  1 16}  
         sur l’histoire de                     } relieure de 
            France. 2. v.                 6   } 11 vols. @ 
         droit de l’Europe                    } 15 s. 8f5             41– 1
            3. v.                         7 10}  
         ordres des societies             2   }
         principes des                        } 
            negotiations                  2 10}  
         entretiens de Phocion            2   }  
         des Romains                      2 10}  
                                         -----
                                         32 16  
Wanting to complete Mably’s works which I have not been  
  able to procure  
    les principes de legislation  
    sur les Grecs  
    sur la Pologne.  
Chronologie des empires anciennes  
        de la Combe.                   1. v. 8vo.                      5– 0–0
     de l’histoire universelle  
        de Hornot.                     1. v. 8vo. 4f                   4–0–0
     de l’histoire universelle  
        de Berlié               1. v. 8vo. 2f10 rel. 1f5               3–15
     des empereurs Romains  
        par Richer                     2. v. 8vo. 8f rel. 2f10        10–10
     des Juifs.                        1. v. 8vo. 3f10. rel. 1f5       4–15
     de l’histoire universelle  
        par Du Fresnoy.                2. v. 8vo. 13f rel. 2f10       15–10
     de l’histoire du Nord.  
        par La Combe                   2. v. 8vo. 10f. rel. 2f10      12–10
     de France. par Henault.           3. v. 8vo. 12f rel. 3f15       15–15
Memoires de Voltaire. 2. v. in 1. 2f10 rel. 15s.                       3– 5–0
Linnaei Philosophia Botanica.   1 v. 8vo. 7f rel. 1f5                  8– 5
        Genera plantarum       1. v. 8vo. 8f rel. 1f5                  9– 5
        Species plantarum.     4. v. 8vo. 32f rel. 5f                 37– 0
        Systema naturae        4. v. 8vo. 26f rel. 5f                 31– 0
Clayton. Flora Virginica. 4to. 12f. rel. 2f10.                        14–10
D’Albon sur l’interet de plusieurs nations. 4. v. 12mo.  
       12f. rel. 3f                                                   15– 0
 
Systeme de la nature de Diderot. 3. v. 8vo. 21f (prohibited)          21– 0
Coussin [sic] histoire Romaine. 
                                  2. v. in 1. 12mo.}
                     de Constantinople 8. v. in 10.} 16. vols. 12mo   36– 0–0
                    de l’empire de l’Occident 2. v.} 
                    de l’eglise. 5. v. in 3.       }
Droit de la Nature. por Wolff. 6. v. 12mo. 15f rel. 4f10              19–10
Voyage de Pagét 8vo. 3. v. in 1.                                       9
Mirabeau. Ami des hommes 5. v. 12mo.          }                       12
          Theorie de l’impot 2. v. in 1. 12mo.} 
Buffon. Supplement 11. 12. Oiseaux 17. 18. 
  Mineraux 1. 2. 3. 4.                                                24.
Lettres de Pascal. 12mo. 2f. rel. 15s.                                 2–15
Le sage à la cour et le roi voiageur (prohibited)                     10–15
Principes de legislation universelle 2. v. 8vo.                       12–0
Ordonnances de la Marine par Valin. 2. v. 4to.                        22
Diderot sur les sourds and muets 12mo.}  
                        3f12. sur les }   4. v. 12m                   13– 7
aveugles 3f. sur la nature 3f. sur la }
                          morale 3f15 }
Mariana’s history of Spain 11. v. 12mo.                               21
2 trunks & packing paper                                              43–0
                                                                   -----------------
                                                                    1154–13


